Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                         Magistrate Judge S. Kato Crews


Criminal Action No. 1:20-cr-00058-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

RICHARD GRANT,

      Defendant.


             ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANT’S MOTION TO MODIFY CONDITIONS [#79]


      On November 9, 2011, based on Mr. Grant’s guilty plea, the Honorable David

M. Ebel sentenced Mr. Grant to 84 months’ imprisonment and five years’ supervised

release for an offense of brandishing a firearm during the commission of a federal

crime of violence and aiding and abetting, in violation of 18 U.S.C. §§ 924(c) and (2).

See Criminal Action No. 1:11-cr-00127-DME (“Revocation Case”). Supervision

commenced in the Revocation Case on June 16, 2017 and was set to expire on June

15, 2022.

      In December 2019, federal agents executed a search warrant at Mr. Grant’s

apartment. [#79, ¶5.] After his wife told him federal agents had been to their home,

according to Mr. Grant, “[b]ecause of his supervised release, Mr. Grant was fearful

he would be taken into custody and he fled the state, taking his wife and small child


                                          1
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 2 of 10




to live near his brother in Texas.” [Id.] On December 23, 2019, Probation Officer

Griffin filed a Petition for Warrant on Person Under Supervision [Revocation Case,

#213], alleging in part, Mr. Grant’s failure to notify Officer Griffin of his change in

residence, and his absconding from supervision with his whereabouts unknown. [Id.

at #213.] A probation warrant issued that day. [Id. at #215.]

      Meanwhile, in February 2020, a grand jury indicted Mr. Grant in this matter

on one count of possession of ammunition by a prohibited person in violation of 18

U.S.C. § 922(g)(1). 1 He was arrested in Lewisville, Texas, on or about February 22,

2020, on the warrant in the Revocation Case after law enforcement responded to a

family violence dispatch involving Mr. Grant and his girlfriend. 2 Mr. Grant appeared

before the undersigned for his initial appearance in both the Revocation Case and

this matter on March 10, 2020. He did not contest detention in either matter and the

Court issued respective Orders of Detention. [#19; Revocation Case, #223.]

      On May 29, 2020, Probation Officer Griffin filed a Superseding Petition

alleging Mr. Grant’s violation of six different terms of his supervised release in the

Revocation Case. [Revocation Case, #226.] In relevant part, the Superseding Petition

alleged Mr. Grant “failed to communicate with this officer since [December 18, 2019]

and his whereabouts were unknown, until he was arrested on the supervised release

violations warrant and new charges in Lewisville, Texas, on or about February 22,




1 A Superseding Indictment was returned in September 2020 adding a second count
of possession of ammunition by a prohibited person.
2 No actions were taken against Mr. Grant based on the underlying family violence

call; his arrest was not associated with that specific dispatch.
                                          2
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 3 of 10




2020.” [Id.] Judgment entered against Mr. Grant in the Revocation Case on October

26, 2020, after he admitted guilt to the following four violations: (1) failure to notify

officer of change in residence; (2) failure to follow instructions of the probation officer;

(3) leaving the district without permission; and, (4) failure to notify probation officer

of change in employment. [Id. at #248.] Judge Ebel imposed a sentence of 10 months

imprisonment with full credit for time spent in presentence confinement, and after

Mr. Grant’s release from imprisonment, a three-year term of supervised release to

include residing in a halfway house for six months.

       Mr. Grant’s term of imprisonment in the Revocation Case ends on December

23, 2020. On December 16, 2020, Mr. Grant filed a Motion to Modify Conditions [#79],

which was referred to the magistrate judge. 3 The Motion seeks Mr. Grant’s release

on conditions he reside in a halfway house and comply with all conditions of his

supervised release in the Revocation Case. [#79.] The Government opposes the

Motion and filed its written response. [#85.] The Court held a hearing on the Motion

on December 22, 2020; it received arguments and proffers on the subject of reopening

the detention hearing under § 3142(f), and on the subject of detention. [#86.] Having

considered the parties’ respective arguments and proffers from the hearing and their

written submissions, matters from the dockets in the Revocation Case and this case,




3 At the hearing on this Motion, Mr. Grant’s counsel clarified the Motion is brought
under 18 U.S.C. § 3142(f) seeking to reopen the detention hearing based on changed
circumstances.
                                             3
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 4 of 10




and the March 18, 2020 Pretrial Services Report, 4 the Court partially grants and

partially denies the Motion.

                                       Analysis

1.    Reopening the Detention Hearing under 18 U.S.C. § 3142(f)

      Defendant argues changed circumstances warrant reopening the detention

hearing; namely, (1) his having satisfied his 10 months of imprisonment in the

Revocation Case; (2) the existence of the conditions of his supervised release imposed

in that matter; and (3) the existence of COVID-19 in the Federal Detention Center-

Englewood, where he remains in pretrial detention.

      Under § 3142(f), a detention hearing may be reopened:

      at any time before trial if the judicial officer finds that information exists
      that was not known to the movant at the time of the hearing and that
      has a material bearing on the issue of whether there are conditions of
      release that will reasonably assure the appearance of such person as
      required and the safety of any other person and the community.

18 U.S.C. § 3142(f)(2)(B). The purpose of this provision is to allow parties to present

new information that increases the likelihood a defendant will appear in court or

decrease the potential danger a defendant poses to an individual or the community.

See United States v. Munguia, No. 3:19-cr-191-B (03), 2020 WL 1471741, at *2 (N.D.



4 Mr. Grant did not contest detention at his initial appearance and an order of
detention issued on that basis. The Pretrial Services Report was not available at the
time of his initial appearance but was completed after. The Court afforded defense
counsel an opportunity to review the report and file objections to it before the Court
ruled on the Motion. [See #86, #87.] The Court has reviewed those objections and
clarifications filed by Mr. Grant, including his exhibit attachments. [#87.] The Court
takes judicial notice of the Pretrial Services Report and notes the report recommends
detention. At the hearing on the Motion, Probation Officer Anderson stated the
recommendation has not changed.
                                            4
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 5 of 10




Tex. Mar. 26, 2020) (quoting United States v. Martin, No. 13-00466 JSW (KAW), 2015

WL 1738362, at *2 (N.D. Cal. Apr. 13, 2015)). Courts strictly interpret this provision.

United States v. Young, No. 2:13-cr-00149-KJD-CWH, 2014 WL 11380770, at *2 (D.

Nev. Feb. 25, 2014). This is because “[t]here are very few proceedings in federal

practice which encourage a party to be less than diligent in bringing forth all material

evidence the first time a hearing is held.” United States v. Flores, 856 F. Supp. 1400,

1406 (E.D. Cal. 1994). To be sure, “[a] rule that would not discourage a party for

failing to acquire readily available evidence for presentation the first time is a rule

that encourages piecemeal presentations. Judicial efficiency is not served by such a

practice.” Id.

       Ultimately, the test is whether the information itself was unknown at the time

of the detention hearing. See Young, 2014 WL 11380770, at *3 (denying motion to

reopen detention hearing in part because defendant’s mother’s willingness to serve

as third party custodian “could have been presented at the time of the detention

hearing and cannot be considered new information at this time.”); United States v.

Bowens, No. CR-07-544-2-PHX-ROS (ECV), 2007 WL 2220501, at *3 (D. Ariz. July

31, 2007) (the existence of a third-party custodian does not constitute a material

change sufficient to justify re-examination of defendant's detention); see also United

States v. Hare, 873 F.2d 796, 799 (5th Cir. 1989) (defendant's proffered testimony

from his mother, sister and a friend was not “new information” within the meaning

of § 3142(f)); United States v. Cervantes, No. 06-CR-00431-MSK, 2007 WL 685699, at

*2 (D. Colo. January 3, 2007) (information about defendant’s ties to the community,



                                           5
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 6 of 10




age, and background were not new information unknown to defendant at the time of

the original detention hearing); United States v. Ward, 235 F. Supp.2d 1183, 1185

(N.D. Okla. 2002) (denying motion to reopen detention hearing and observing “the

proffered information about [d]efendant's background, ties to the community and

employment history were all known” at the time of the detention hearing).

      The Court finds Mr. Grant’s satisfaction of his term of imprisonment and

commencement of the terms of his supervised release in the Revocation Case satisfy

§ 3142(f)(2)(B) and warrant reopening his detention hearing. This was new

information not available to him at the time he was ordered detained on March 10,

2020. And the Court finds this information has a material bearing on the issue of

whether there are conditions of release that will reasonably assure Mr. Grant’s

appearance as required and the safety of any other person and the community. The

Court will reopen the detention hearing on that basis. 5




5 The Court does not find the presence of COVID-19 in the FDC satisfies § 3142(f). At
the hearing, Mr. Grant confirmed he fortunately does not have the virus himself,
though the Court is sympathetic to his concern over being at a higher risk of exposure
to the virus there. In any event, the Court is not convinced “the COVID-19 pandemic
is a ‘material change of circumstances’ warranting a renewed evaluation of [a] prior
detention order.” United States v. Banks, 4:19CR3116, 2020 WL 1450549, at *1 (D.
Neb. Mar. 25, 2020) (denying defendant’s motion for release). Even assuming the
virus is a “material change in circumstances,” the COVID-19 pandemic cannot be the
sole basis for releasing a defendant from custody pending trial; the Court must still
consider the § 3142(g) factors. United States v. Martin, No. PWG-19-140-13, 2020 WL
1274857, at *2 (D. Md. Mar. 17, 2020) (“as concerning as the COVID-19 pandemic is,”
a court must nonetheless conduct “an individualized assessment of the factors
identified by the Bail Reform Act”).
                                          6
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 7 of 10




2.    Order on Detention

      At the hearing, the Court received the parties’ proffers on the subject of

detention based on the Government’s request Mr. Grant be detained. In considering

the Government's request, the Court is guided by several general principles. First,

Mr. Grant at all times is entitled to the presumption of innocence. Nothing that took

place in the hearing or that is set forth in the Court’s findings is intended, or should

be construed, to affect that presumption. Second, under the Bail Reform Act, pretrial

detention is understood to be an exceptional step. Under the Act, a defendant must

be released prior to trial unless a judicial officer finds that no conditions or

combination of conditions exist which will reasonably assure the appearance of the

defendant as required, or reasonably assure the safety of any other person or the

community. Third, the Act requires the least restrictive conditions be imposed that

are necessary to provide those reasonable assurances. If the Court cannot find

conditions to provide those reasonable assurances, then the Act requires an order of

detention.

      The Court also must consider the four specific factors in the Act, which include:

(1) the nature and circumstances of the alleged offense; (2) the weight of the evidence

against the defendant; (3) the history and characteristics of the Defendant; 6 and, (4).




6This includes things like the defendant’s physical and mental condition, family ties,
employment, length of residence in the community, community ties, past conduct,
criminal record, history of drug or alcohol abuse, record of appearance at prior court
proceedings, and whether the defendant was on conditional release of some sort at
the time of the new alleged offense.
                                           7
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 8 of 10




(4) the nature and seriousness of the danger to others or the community. 18 U.S.C. §

3142(g). The Court has considered the evidence on these factors, including the parties’

written submissions, the Pretrial Services Report, and the dockets in both this case

and the Revocation Case. The Court finds the Government has met its burden of

showing by a preponderance of the evidence that no condition or combination of

conditions will reasonably assure Mr. Grant’s appearance as required, and has met

its burden of showing by clear and convincing evidence that no condition or

combination of conditions will reasonably assure the safety of any other person or the

community.

      In particular, try as it might, the Court is hard-pressed to overlook the fact

that in December 2019, while Mr. Grant was serving a prior term of supervised

release in the Revocation Case, in his own words: “[b]ecause of his supervised release,

Mr. Grant was fearful he would be taken into custody and he fled the state, taking his

wife and small child to live near his brother in Texas.” [#79 (emphasis added).] His

whereabouts remained unknown to his supervising probation officer until his

February 2020 arrest in Texas. And his criminal history reflects other prior failures

to appear. Further, Mr. Grant was indicted in this case on two counts each alleging a

violation of 18 U.S.C. § 922(g)(1), subjecting him to a lengthy period of incarceration,

which is a factor bearing on an incentive to flee. And while Mr. Grant has family ties

in this district, his wife and child now live and intend to stay in Texas where he

previously fled based on his supervised release.




                                           8
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 9 of 10




      Regarding danger, while he disputes the reports of Texas law enforcement

concerning allegations of possible family violence during their contact with him in

February 2020, those reports (even though disputed) offer some credible evidence of

danger. Mr. Grant also has a prior conviction for disorderly conduct – fighting, and a

felony conviction in the Revocation Case for brandishing a firearm during the

commission of a federal crime of violence and aiding and abetting. While the

Superseding Indictment alleges counts solely involving possession of ammunition,

the nature and circumstances of the alleged offenses start with evidence suggesting

Mr. Grant shooting a firearm at a shooting range. This evidence, coupled with what

is reflected in his criminal history, evidences a history of weapons use and access to

weapons.

      The Court further notes the weight of the evidence against Mr. Grant appears

to be strong, he has prior violations of supervised release, and the alleged instant

offenses occurred at a time when he was on supervised release.

                                   *      *      *




                                          9
Case 1:20-cr-00058-WJM Document 88 Filed 12/23/20 USDC Colorado Page 10 of 10




          For these reasons, the Motion to Modify Conditions [#79] is GRANTED to the

 extent it seeks to reopen the detention hearing and DENIED to the extent it seeks

 modification of the Court’s prior Order of Detention. The Parties are ADVISED of

 their right to file objections to this Order within 14 days pursuant to Fed. R. Crim. P.

 59(a).


 DATED: December 23, 2020

                                                BY THE COURT:

                                                ___________________________
                                                S. Kato Crews
                                                U.S. Magistrate Judge




                                           10
